Order modified by inserting after the words “ set forth in the complaint,” the following: “ And it is further ordered that the plaintiff in such bill of particulars state the names of the persons who the plaintiff claims delivered to the defendant the property mentioned in the complaint,” and as modified the *793order is affirmed, with ten dollars costs and disbursements to the appellant, on the ground that the disclosure of the names of such persons will tend to identify the particular acquisitions alleged in the complaint, and the goods claimed to have been converted. All concur. Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.